People v Land (2015 NY Slip Op 06604)





People v Land


2015 NY Slip Op 06604


Decided on August 19, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on August 19, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
THOMAS A. DICKERSON
LEONARD B. AUSTIN
BETSY BARROS, JJ.


2001-07226
 (Ind. No. 00-00764)

[*1]The People of the State of New York, respondent,
vRicky Land, appellant.


Ricky Land, Auburn, N.Y., appellant pro se.
David M. Hoovler, District Attorney, Goshen, N.Y. (Andrew R. Kass of counsel), for respondent.
John P. Savoca, White Plains, N.Y., for former appellate counsel Laurie T. McDermott.

DECISION & ORDER
Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated April 21, 2003 (People v Land, 304 AD2d 774), affirming a judgment of the County Court, Orange County, rendered August 3, 2001.
ORDERED that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 U.S. 745; People v Stultz, 2 NY3d 277).
RIVERA, J.P., DICKERSON, AUSTIN and BARROS, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court